DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8-12 and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,403,415. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of  the instant application represent a broadening of the subject matter of the claims of the ‘415 Patent and on that basis the claims of the ‘415 Patent anticipate the claims of the instant application.
As to claim 1, the ‘415 Patent discloses a method, comprising (Claim 8: A method for enforcing data sovereignty, comprising): 
receiving, at a node of a distributed service system, a request for a service from a user of an enterprise, the service provided by the distributed service system and implemented on the node, the request received through an interface of the service (Claim 8: receiving a request for a first service from a user over a network at a first interface accessible at a first network address, wherein the first service is on a first node of a set of nodes coupled via a computer network, each of the nodes implementing a set of services); 
determining, by a data sovereignty module on the node, whether the user is subject to data sovereignty enforcement (Claim 8: identifying a data sovereign region for the user based on a user account record for the user, the user account record for the user including a region identifier for use in the identification of the data sovereign region for the user); 
responsive to the user being subject to the data sovereignty enforcement, identifying, by the data sovereignty module on the node, a region associated with the user enforcement (Claim 8: identifying a data sovereign region for the user based on a user account record for the user, the user account record for the user including a region identifier for use in the identification of the data sovereign region for the user); 
determining, by the data sovereignty module on the node based on the region thus identified, whether the node on which the service is implemented is data sovereign for the region (Claim 8:  identifying one or more non-data sovereign regions or data sovereign regions associated with the first node on which the first service is implemented; determining that the first node on which the first service is implemented is not data sovereign for the region identified for the user based on the one or more non-data sovereign regions or data sovereign regions associated with the first node and the identified data sovereign region for the user); 
responsive to the node on which the service is implemented not being data sovereign for the region, determining a response based on a response configuration of the data sovereignty module, wherein the response includes a location of an other node of the distributed service system that is data sovereign for the region and that implements a corresponding service of the distributed service system (Claim 8: identifying one or more non-data sovereign regions or data sovereign regions associated with the first node on which the first service is implemented; determining that the first node on which the first service is implemented is not data sovereign for the region identified for the user based on the one or more non-data sovereign regions or data sovereign regions associated with the first node and the identified data sovereign region for the user; and when it is determined that the first node is not data sovereign for the region identified for the user: determining a response to the request); and 
communicating the response to the user (Claim 8: and returning the response to the user without implementing the request at the first service).
As to claim 2, the ‘415 Patent discloses the method according to claim 1, wherein the node comprises a data sovereignty configuration that indicates identifiers for regions for which the node is not data sovereign (Claim 11:  The method of claim 8, wherein identifying the one or more non-data sovereign regions or data sovereign regions associated with the first node on which the first service is implemented comprises accessing a data sovereignty configuration for the first node), wherein determining whether the node on which the service is implemented is data sovereign for the region comprises comparing a region identifier for the region associated with the user with the identifiers indicated by the data sovereignty configuration, and wherein if the region identifier for the region associated with the user matches one of the identifiers for the regions for which the node is not data sovereign, the node is not considered data sovereign for the region associated with the user (Claim 8: the user account record for the user including a region identifier for use in the identification of the data sovereign region for the user; identifying one or more non-data sovereign regions or data sovereign regions associated with the first node on which the first service is implemented; determining that the first node on which the first service is implemented is not data sovereign for the region identified for the user based on the one or more non-data sovereign regions or data sovereign regions associated with the first node and the identified data sovereign region for the user).
As to claim 3, the ‘415 Patent discloses the method according to claim 2, wherein if a match is not found between the region identifier for the region associated with the user and the identifiers for the regions for which the node is not data sovereign, the node is considered data sovereign for the region associated with the user  (Implied by Claim 8: the user account record for the user including a region identifier for use in the identification of the data sovereign region for the user; identifying one or more non-data sovereign regions or data sovereign regions associated with the first node on which the first service is implemented; determining that the first node on which the first service is implemented is not data sovereign for the region identified for the user based on the one or more non-data sovereign regions or data sovereign regions associated with the first node and the identified data sovereign region for the user).
As to claim 4, the ‘415 Patent discloses the method according to claim 1, wherein the response configuration is associated with the service, the node, or the region (Claim 10: The method of claim 9, wherein the response is determined based on response configuration associated with the first node or the second node).
As to claim 5, the ‘415 Patent discloses the method according to claim 1, wherein the response configuration associated with the service is specific to the service and to the node on which the service is implemented (Claim 9: The method of claim 8, wherein determining a response includes: determining a second network address for a second interface of a second service based on the identified data sovereign region for the user, wherein the second service is implemented on a second node that is data sovereign for the data sovereign region identified for the user, and including the second network address in the response. And Claim 10: The method of claim 9, wherein the response is determined based on response configuration associated with the first node or the second node).
Claims 8-12 recite a system commensurate in scope to the methods of claims 1-5 and are rejected under a substantially similar basis in view of claims 1-7 of the ‘415 Patent mutatis mutandis.
  Claims 15-19 recite a computer program product commensurate in scope to the methods of claims 1-5 and are rejected under a substantially similar basis in view of claims 8-21 of the ‘415 Patent mutatis mutandis.

Claims *** are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,803,191. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of  the instant application represent a broadening of the subject matter of the claims of the ‘191 Patent and on that basis the claims of the ‘191 Patent anticipate the claims of the instant application.
As to claim 1, the ‘191 Patent discloses a method, comprising (Claim 8: A method for enforcing data sovereignty for users of a distributed services system, comprising): 
receiving, at a node of a distributed service system, a request for a service from a user of an enterprise, the service provided by the distributed service system and implemented on the node, the request received through an interface of the service (Claim 8: receiving a request for a first service from a user over the network at a first interface accessible at a first unique network address, wherein the first service is on a first node of a set of nodes coupled via a computer network, each of the nodes including a data store and implementing a set of services); 
determining, by a data sovereignty module on the node, whether the user is subject to data sovereignty enforcement (Claim 8: identifying a data sovereign region for the user based on a user account record for the user, the user account record for the user including a region identifier for the data sovereign region for the user); 
responsive to the user being subject to the data sovereignty enforcement, identifying, by the data sovereignty module on the node, a region associated with the user enforcement (Claim 8: identifying one or more non-data sovereign regions associated with the first node on which the service is implemented; determining if the first node on which the first service is implemented is not data sovereign for the data sovereign region identified for the user based on the one or more non-data sovereign regions associated with the first node and the data sovereign region for the user); 
determining, by the data sovereignty module on the node based on the region thus identified, whether the node on which the service is implemented is data sovereign for the region (Claim 8:  identifying one or more non-data sovereign regions associated with the first node on which the service is implemented; determining if the first node on which the first service is implemented is not data sovereign for the data sovereign region identified for the user based on the one or more non-data sovereign regions associated with the first node and the data sovereign region for the user); 
responsive to the node on which the service is implemented not being data sovereign for the region, determining a response based on a response configuration of the data sovereignty module, wherein the response includes a location of an other node of the distributed service system that is data sovereign for the region and that implements a corresponding service of the distributed service system (Claim 8: if it is determined that the first node is not data sovereign for the data sovereign region identified for the user, determining a response to the request and returning the response to the user without implementing the request at the first service); and 
communicating the response to the user (Claim 8: if it is determined that the first node is not data sovereign for the data sovereign region identified for the user, determining a response to the request and returning the response to the user without implementing the request at the first service).
As to claim 4, the ‘191 Patent discloses the method according to claim 1, wherein the response configuration is associated with the service, the node, or the region (Claim 14: The method of claim 13, wherein the response configuration is specific to the second node).
As to claim 5, the ‘191 Patent discloses the method according to claim 1, wherein the response configuration associated with the service is specific to the service and to the node on which the service is implemented (Claim 13: The method of claim 12, wherein the response is determined based on a response configuration specific to the second service. and Claim 14:  The method of claim 13, wherein the response configuration is specific to the second node).
Claims 8 and 11-12 recite a system commensurate in scope to the methods of claims 1 and 4-5 and are rejected under a substantially similar basis in view of claims 1-7 of the ‘191 Patent mutatis mutandis.
  Claims 15 and 18-19 recite a computer program product commensurate in scope to the methods of claims 1 and 4-5 and are rejected under a substantially similar basis in view of claims 8-21 of the ‘191 Patent mutatis mutandis.

Allowable Subject Matter
Claims 6-7, 13-14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication No. 2013/0346522 by Lennstrom et al. discloses content delivery associated with an identifier
U.S. Patent Application Publication No. 2015/0281453 by Maturana et al. discloses a cloud based alarm system
U.S. Patent Application Publication No. 2015/0356433 by Sanchez et al. discloses controlling data in a computer system
U.S. Patent Application Publication No. 2016/0124987 by Plumb discloses location based access control
U.S. Patent Application Publication No. 2016/0125195 by Plumb discloses location based access control
U.S. Patent Application Publication No. 2017/0099181 by Hawking et al. discloses the use of location data in data security

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S MCNALLY whose telephone number is (571)270-1599. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469)295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL S. MCNALLY
Primary Examiner
Art Unit 2432



/Michael S McNally/Primary Examiner, Art Unit 2432